Citation Nr: 0731668	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for prostate 
cancer.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified at both an RO and a Board hearing in 
January 2004 and October 2005, respectively.  This case was 
remanded by the Board in March 2006. 

In a September 2007 letter, the Board notified the veteran 
that the Veterans Law Judge who conducted the October 2005 
hearing is no longer employed by the Board.  The veteran 
waived his right to an additional hearing later that same 
month.


FINDING OF FACT

The veteran's prostate cancer is primarily manifested by 
urination frequency of 60 to 90 minute intervals during the 
day, and nocturia every couple of hours per night. 


CONCLUSION OF LAW

The criteria for a rating of 20 percent for prostate cancer 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 4.115, Diagnostic Codes 7527, 7528 (2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In an April 2006 letter, the Appeals Management Center, as 
directed by the March 2006 Board remand, satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand from the notices what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). The April 2006 letter also provided the 
veteran the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in November 2002, he was afforded a formal VA 
examination to assess the severity of his disability.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  



Background & Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115b.  Malignant neoplasms of 
the genitourinary system are rated under Diagnostic Code 
7528.  Pursuant to these provisions, a 100 percent evaluation 
is warranted when the evidence indicates malignant neoplasms 
of the genitourinary system.  A "Note" to this code section 
states that the rating of 100 percent will continue for six 
months following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, and if there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.  Additionally, postoperative residual 
disability of the prostate gland is rated as either a urinary 
tract infection or as voiding dysfunction, whichever is 
greater.  38 C.F.R. § 4.115(b), Diagnostic Code 7527 (2007).

The veteran has not undergone additional surgery or therapy 
for prostate cancer since 2001.  Hence, the veteran's 
condition should be rated pursuant to the Note of Diagnostic 
Code 7528 and Diagnostic Code 7527.  Id. The Board observes 
that the veteran's residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no medical evidence of record indicative of renal 
dysfunction.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2007).

The veteran has been assigned a 10 percent rating based upon 
urinary frequency. Pursuant to 38 C.F.R. § 4.115(a), a 20 
percent rating is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  A 40 percent rating is warranted for a 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night.  Id.

A 20 percent rating may also be assigned for voiding 
dysfunction that requires the wearing of absorbent materials 
which must be changed 2 times or less per day.  A 30 percent 
rating may be assigned for voiding dysfunction that requires 
the wearing of absorbent materials which must be changed 2 to 
4 times per day; or urinary tract infections where the 
evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management; 
or obstructive voiding with urinary retention requiring 
intermittent or continuous catheterization. 38 C.F.R. 
§ 4.115(a) (2007). 

At the January 2004 RO hearing, the veteran reported 
frequency of nocturia 3-4 times per night, with increased 
frequency during the day.  At the October 2005 Board hearing, 
the veteran reported frequency of urination every 60 to 90 
minutes during the day, and nocturia every couple of hours 
per night.  He denied needing to wear absorbent materials at 
this time.  

Private medical records, dated in August 2003, show that the 
veteran reported nocturia 1 to 2 times per evening.  In 
October 2003, his nocturia was noted as 1 time per night.  A 
February 2004 record showed "some" nocturia, while an 
August 2004 record reflected "increasing urinary frequency 
with trips to the bathroom." 

The lay reports, in combination with the private medical 
records, comport with a 20 percent evaluation assigned for 
urinary frequency.  A 30 percent evaluation is not warranted, 
as there is no evidence of a urinary tract infection, a 
daytime voiding interval less than one hour, nocturia 
occurring more than four times per evening, or the necessity 
of wearing absorbent materials.  

The Board notes the above determination is based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's prostate cancer reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
increased or compensable evaluations on an extra-schedular 
basis.  While the veteran stated at his October 2005 Board 
hearing that he needed to "change his trousers" an average 
of 1.5 times a month due to incontinence, the Board finds 
that there has not been a showing that the veteran's 
disabilities result in marked interference with obtaining and 
maintaining employment.  Likewise, this condition is not 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of 
extraschedular ratings are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for prostate cancer is 
granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


